Case 2:20-cv-06760-VBF-RAO Document 3 Filed 10/26/20 Page 1 of 3 Page ID #:15



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10

11     JACOB ANDREW BERGERON,                        Case No. CV 20-06760 VBF (RAO)
12                         Petitioner,
                                                     MEMORANDUM AND ORDER
13            v.                                     RE SUMMARY DISMISSAL OF
                                                     PETITION FOR WRIT OF
14     KIRY K. GRAY, et al.,                         HABEAS CORPUS AND DENIAL
                                                     OF CERTIFICATE OF
15                         Respondents.              APPEALABILITY
16

17           On August 9, 2020, Petitioner Jacob Andrew Bergeron (“Petitioner”), who is
18    proceeding pro se, filed the instant Petition for Writ of Habeas Corpus (“Petition”),
19    in which he alleges that Respondents’ failure to file one of his previous habeas corpus
20    petitions violated his federal due process right to be free of restraint and his First
21    Amendment rights of access to the courts and to petition the government. For the
22    following reasons, the Petition is dismissed with prejudice.
23           Under Rule 4 of the Rules Governing Section 2254 Cases in the United States
24    District Courts, the Court may dismiss a petition “[i]f it plainly appears from the
25    petition and any attached exhibits that the petitioner is not entitled to relief in the
26    district court.”
27           As a threshold matter, Petitioner is not entitled to habeas corpus relief because
28    he is not in custody. “[T]he essence of habeas corpus is an attack by a person in
Case 2:20-cv-06760-VBF-RAO Document 3 Filed 10/26/20 Page 2 of 3 Page ID #:16



  1   custody upon the legality of that custody, and . . . the traditional function of the writ
  2   is to secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484,
  3   93 S. Ct. 1827, 36 L. Ed.2d 439 (1973). Because there is no claim before the Court
  4   that Petitioner is in custody in violation of federal law, the Court cannot entertain the
  5   Petition as a petition for writ of habeas corpus.
  6         Although in certain circumstances the Court has the discretion to construe a
  7   habeas petition to plead a cause of action for a violation of civil rights under 42 U.S.C.
  8   § 1983, see Nettles v. Grounds, 830 F.3d 922, 936 (9th Cir. 2016) (en banc), the Court
  9   declines to do so here, as follows.
10          In order to state a claim under Section 1983, a plaintiff must plead that a
11    “person” acting under color of state law caused a deprivation of plaintiff’s federal
12    constitutional rights or limited federal statutory rights. West v. Atkins, 487 U.S. 42,
13    48, 108 S. Ct. 2250, 101 L. Ed.2d 40 (1988). Here, Petitioner contends that his
14    federal due process and First Amendment rights were violated by Respondents’
15    failure to file in a previous habeas corpus petition, in which Petitioner alleged that
16    FBI agents in Atlanta were using mind-control devices to restrain him. The Court
17    properly dismissed the prior petition because Petitioner was not in custody when he
18    filed it, and Petitioner did not appeal that dismissal. The First Amendment simply is
19    not implicated by a court’s dismissal of a frivolous action. See McDonald v. Smith,
20    472 U.S. 479, 484, 105 S. Ct. 1827, 86 L. Ed. 384 (1985) (affirming “filing a
21    complaint in court is a form of petitioning activity; but baseless litigation is not
22    immunized by the First Amendment right to petition.”) (citation omitted); see also
23    Brown v. Villaraigosa, 2010 WL 11483802, at *12 (C.D. Cal. Mar. 30, 2010) (noting
24    “the First Amendment does not impose any affirmative obligation on the government
25    to listen or to respond.”). Because Petitioner has failed to allege facts in the instant
26    Petition that might demonstrate a deprivation of his constitutional rights, the Court
27    declines to convert this action into a civil rights complaint.
28

                                                  2
Case 2:20-cv-06760-VBF-RAO Document 3 Filed 10/26/20 Page 3 of 3 Page ID #:17



  1         Moreover, because it is clear that no amount of tinkering with the Petition
  2   could change the fact that the Court does not have jurisdiction to consider his claims,
  3   the Petition is dismissed with prejudice.
  4         Finally, because Petitioner has not made a substantial showing of the denial of
  5   a constitutional right or that the Court erred in its procedural ruling, Petitioner is not
  6   entitled to a certificate of appealability. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P.
  7   22(b); Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S. Ct. 1029, 154 L. Ed.2d 931
  8   (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 146 L. Ed.2d 542
  9   (2000).
10          Based on the foregoing, IT IS ORDERED THAT:
11          1. The Petition is DISMISSED with prejudice; and
12          2. A Certificate of Appealability is DENIED.
13

14    DATED: October 26, 2020                           /s/ Valerie Baker Fairbank
15
                                                    VALERIE BAKER FAIRBANK
16                                                UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28

                                                  3
